Name: Council Decision of 14 October 1996 on measures implementing Article K.1 of the Treaty on European Union
 Type: Decision
 Subject Matter: criminal law; NA;  cooperation policy;  European Union law;  social affairs
 Date Published: 1996-10-19

 Avis juridique important|31996D0601Council Decision of 14 October 1996 on measures implementing Article K.1 of the Treaty on European Union Official Journal L 268 , 19/10/1996 P. 0001 - 0001COUNCIL DECISION of 14 October 1996 on measures implementing Article K.1 of the Treaty on European Union (96/601/JHA)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles K.3 (2) (b) and K.8 (2) thereof,Having regard to the Joint Action of 25 September 1995 adopted by the Council on the basis of Article K.3 of the Treaty on European Union, on measures implementing Article K.1 of the Treaty (1),HAS DECIDED AS FOLLOWS:Article 1 In the general budget of the European Communities, an appropriation of ECU 1 369 000, carried forward from 1995, is intended for the financing of selected cooperation projects designed to implement the provisions of Title VI of the Treaty on European Union. These projects will cover mainly cooperation measures with States engaged in a structured dialogue with the European Union, and with Latin America, including the Caribbean, to combat drugs.Article 2 The projects may take the form of training, the collection and exchange of information and experience, seminars, studies, publications or other operational measures in support of European Union cooperation activities.Article 3 Projects for which funding is requested shall be proposed by the Member States or the Commission for the areas covered by Article K.1 (1) to (6) of the Treaty and by the Member States only for the areas covered by Article K.1 (7) to (9) of the Treaty.Article 4 The Commission shall examine the requests submitted. On the basis of its findings, the projects adopted and the funding granted for them shall be determined within a group comprising Member States' representativesArticle 5 The Commission shall be responsible for the implementation of expenditure to finance these projects in accordance with the Treaty establishing the European Community.Article 6 This Decision shall enter into force on the day of its adoption.It shall apply until 31 December 1996.Article 7 This Decision shall be published in the Official Journal.Done at Luxembourg, 14 October 1996.For the CouncilThe PresidentR. QUINN(1) OJ No L 238, 6. 10. 1995, p. 1.